In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-21-00313-CR
                                NO. 09-21-00328-CR
                                __________________

                CHRISTOPHER MICHAEL VOGLER, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

 __________________________________________________________________

                 On Appeal from the 75th District Court
                         Liberty County, Texas
                 Trial Cause Nos. CR34650 and CR34651
 __________________________________________________________________

                           MEMORANDUM OPINION

      Appellant Christopher Michael Vogler was charged by indictment in cause

number CR34650 for the offense of failure to stop and render aid in an accident

resulting in serious bodily injury. See Tex. Transp. Code Ann. § 550.021(c)(1)(B).

Vogler pleaded “not guilty,” and a jury found Vogler guilty and assessed punishment

at two years of confinement and recommended that the sentence be probated, and the

trial court accepted the jury’s verdict and punishment.


                                           1
      Vogler was also charged by indictment in cause number CR34651 with two

counts of aggravated assault stemming from the same accident. In count one, Vogler

was charged with aggravated assault with a deadly weapon, and in count two, Vogler

was charged with aggravated assault causing serious bodily injury. See Tex. Penal

Code Ann. § 22.02(a)(1), (2). Vogler pleaded “not guilty,” and a jury found Vogler

guilty on both counts. The trial court vacated the jury verdict on count one because

both counts involved the same victim and arose out of the same act. The jury assessed

punishment on count two at seven years of confinement and a fine of $7500. The trial

court accepted the jury’s verdict. Vogler appealed from both convictions.

      On appeal, the court-appointed attorney for Vogler filed a brief in which the

attorney stated that he has reviewed the records and, based on his professional

evaluation of the records and applicable law, the appeals are frivolous and there are no

arguable grounds for reversal. See Anders v. California, 386 U.S. 738 (1967); High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We granted an extension of time for

Vogler to file a pro se brief, and we received no response from Vogler.

      We have independently reviewed the entire appellate record in both cases, and

we agree with Vogler’s counsel that no arguable grounds for reversal exist in either

case and the appeals are frivolous. Therefore, we find it unnecessary to order




                                           2
appointment of new counsel to re-brief Vogler’s appeals. Cf. Stafford v. State, 813

S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the judgments of the trial court.1

      AFFIRMED.

                                                  _________________________
                                                      LEANNE JOHNSON
                                                            Justice

Submitted on May 26, 2022
Opinion Delivered June 8, 2022
Do Not Publish

Before Golemon, C.J., Kreger and Johnson, JJ.




      1
         Vogler may challenge our decision in these cases by filing petitions for
discretionary review. See Tex. R. App. P. 68.
                                          3